Exhibit 10.1

SERIES B-1 PREFERRED EXCHANGE AGREEMENT
 
THIS SERIES B-1 PREFERRED EXCHANGE AGREEMENT (this “Agreement”) is dated as of
August 9, 2013 (the “Closing Date”), between Glowpoint, Inc., a Delaware
corporation (the “Company”), and GP Investment Holdings,  LLC, a Delaware
limited liability company  (the “Holder”), which holds  shares of the Company’s
Perpetual Series B-1 Preferred Stock, par value $0.0001 per share (the “Series
B-1 Preferred Stock”).
 
Preliminary Statement
 
WHEREAS, the Holder holds 95 shares of the Series B-1 Preferred Stock (the
“Preferred Stock”);
 
WHEREAS, the Company and the Holder desire to exchange the Preferred Stock for
shares of common stock of the Company, par value $0.0001 per share (the “Common
Stock”), at an agreed upon value.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:
 
1.            Securities Exchange.
 
(a) Upon the following terms and subject to the conditions contained herein, the
Holder agrees to deliver to the Company the Preferred Stock in exchange for
6,333,333 shares of the Common Stock (the “Securities”). In consideration of and
in express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, the Preferred Stock shall be exchanged on a one
for 66,666.66 basis into validly issued, fully paid and non-assessable shares of
the Common Stock.
 
(b) The execution and delivery of this Agreement by the parties hereto and the
closing under this Agreement (the “Closing”) took place simultaneously at the
Company’s offices.
 
(c) At the Closing, the Holder shall deliver to the Company for cancellation the
Preferred Stock, and the Company shall issue to the Holder certificates
representing the Securities.
 
2.            Representations, Warranties and Covenants of the Holder.  The
Holder hereby makes the following representations and warranties to the Company,
and covenants for the benefit of the Company.
 
(a) The Holder is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware.
 
(b) This Agreement has been duly authorized, validly executed and delivered by
the Holder and is a valid and binding agreement and obligation of the Holder
enforceable against the Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Holder has full limited liability company power and authority to execute and
deliver this Agreement and the other agreements and documents contemplated
hereby and to perform its obligations hereunder and thereunder.
 
(c) The Holder understands that the Securities are being offered and sold to it
in reliance on specific provisions of federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Holder set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the “Securities Act”) and applicable
state securities laws.

 
-1-

--------------------------------------------------------------------------------

 
 
(d) The execution, delivery and performance of this Agreement by the Holder and
the consummation by the Holder of the transactions contemplated hereby do not
and will not (i) violate any provision of the Holder’s charter or organizational
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Holder is a party or by which
the Holder’s properties or assets are bound, or (iii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Holder or by which any property or asset of the Holder are
bound or affected, except, in each case, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, materially and adversely affect the
Holder’s ability to perform its obligations under this Agreement.
 
(e) The Holder is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act, with sufficient knowledge and
experience in financial matters as to be capable of evaluating the risks and
merits of the transaction contemplated hereby.
 
(f) The Holder is and will be acquiring the Securities for the Holder’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, the Holder does not agree to hold the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.
 
(g) The Holder understands that the Securities purchased hereunder are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Securities can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or an exemption from registration under the Securities Act is
available (and then the Securities may be sold or transferred only in compliance
with such exemption and all applicable state and other securities laws).
 
(h) The Holder has not employed any broker or finder or incurred any liability
for any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with any of
the transactions contemplated by this Agreement.
 
(i) The Holder acknowledges that the Securities were not offered to the Holder
by means of any form of general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which the Holder was invited by any of the
foregoing means of communications.
 
(j) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Preferred Stock free and clear of all rights
and Encumbrances (as defined below) other than restrictions under the Securities
Act and other applicable federal and state securities laws, the certificate of
incorporation of the Company and the Certificate of Designations, Preferences
and Rights of Series B-1 Preferred Stock of Glowpoint, Inc. (the “Certificate of
Designations”).  The Holder has full power and authority to transfer and dispose
of the Preferred Stock free and clear of any right or Encumbrance other than
restrictions under the Securities Act and other applicable federal and state
securities laws.  Other than the transactions contemplated by this Agreement and
as set forth in the Certificate of Designations, there is no outstanding vote,
plan, pending proposal, or other right of any person to acquire all or any of
the Preferred Stock.  “Encumbrances” shall mean any security or other property
interest or right, claim, lien, pledge, option, charge, security interest,
contingent or conditional sale, or other title claim or retention agreement,
interest or other right or claim of third parties, whether perfected or not
perfected, voluntarily incurred or arising by operation of law, and including
any agreement (other than this Agreement) to grant or submit to any of the
foregoing in the future.

 
-2-

--------------------------------------------------------------------------------

 
 
(k) No person or entity, other than the Company, has been authorized to give any
information or to make any representation on behalf of the Company in connection
with the offering of Securities, and if given or made, such information or
representations have not been relied upon by the Holder as having been made or
authorized by the Company.  The only representations and warranties made by the
Company in connection with the offering of Securities are those contained in
this Agreement, and the only information made available by the Company in
connection with the offering of Securities is contained in this Agreement.
 
3.            Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to the Holder, and covenants for the benefit of
the Holder, as follows:
 
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.
 
(b) The Securities have been duly authorized by all necessary corporate action
and, when paid for and issued in accordance with the terms hereof, the
Securities shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of right and Encumbrances.
 
(c) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full corporate power and authority to execute and deliver this
Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(d) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby do not
and will not (i) violate any provision of the Company certificate of
incorporation or by-laws, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s properties or assets are bound, (iii) result in
a violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected, or (iv) result in the creation or imposition of
any material lien, charge or encumbrance upon any material property or assets of
the Company or any of its subsidiaries pursuant to the terms of any agreement or
instrument to which any of them is a party or by which any of them may be bound
or to which any of their property or any of them is subject, except, in each
case, for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
materially and adversely affect the Company’s ability to perform its obligations
under this Agreement.
 
(e) The delivery and issuance of the Securities in accordance with the terms of
and in reliance on the accuracy of the Holder’s representations and warranties
set forth in this Agreement will be exempt from the registration requirements of
the Securities Act.
 
(f) Except for any filings under federal or state securities laws required in
connection with the transactions contemplated by this Agreement, including the
application for additional listing of the Securities with the NYSE MKT, no
consent, approval or authorization of or designation, declaration or filing with
any governmental authority on the part of the Company is required in connection
with the valid execution and delivery of this Agreement or the offer, sale or
issuance of the Securities or the consummation of the transactions contemplated
by this Agreement.

 
-3-

--------------------------------------------------------------------------------

 
 
(g) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Securities hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities, or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws.  Neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of any of the Securities.
 
(h) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to the Holder or to
any third party for the solicitation of the exchange of the Preferred Stock
pursuant to this Agreement.
 
(i) The Company covenants and agrees that promptly following the Closing Date,
all Preferred Stock that is exchanged for Securities pursuant to the terms set
forth herein will be cancelled and retired by the Company.
 
(j) There is no action, suit, claim, investigation or proceeding pending or, to
the knowledge of the Company, threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant thereto.  There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company or any subsidiary, or any of their
respective properties or assets which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect.
 
(k) The authorized capital stock of the Company and the shares thereof issued
and outstanding as of the date hereof are set forth on Schedule 3(k) attached
hereto.  All of the outstanding shares of the Company’s Common Stock and any
other outstanding security of the Company have been duly and validly authorized,
and are fully paid and non-assessable.  The Series B-1 Preferred Stock and the
Company’s Series A-2 Convertible Preferred Stock are the only preferred stock
currently issued and outstanding.  Except as set forth in this Agreement or on
Schedule 4(k) attached hereto, as of the Closing Date, no shares of Common Stock
are entitled to preemptive rights and there are no registration rights or
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  The Company is
not a party to any agreement restricting the voting or transfer of any shares of
the capital stock of the Company.  The Company has furnished or made available
to the Holder true and correct copies of the Company’s certificate of
incorporation as in effect on the date hereof, and the Company’s bylaws as in
effect on the date hereof.
 
4.            Legend.  Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC.  SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

 
-4-

--------------------------------------------------------------------------------

 
 
The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above if at such time, prior to making any transfer
of any such Securities, the Holder thereof shall give written notice to the
Company describing the manner and terms of such transfer and removal as the
Company may reasonably request, and provided the conditions set forth in this
paragraph shall have been met.  Such proposed transfer will not be effected
until: (a) the Company has either (i) received an opinion of counsel that the
registration of the Securities is not required in connection with such proposed
transfer; or (ii) filed a registration statement under the Securities Act
covering such proposed disposition has been filed by the Company with the
Securities and Exchange Commission, which registration statement has become
effective under the Securities Act; and (b) the Company has received an opinion
of counsel that either: (i) the registration or qualification under the
securities or “blue sky” laws of any state is not required in connection with
such proposed disposition, or (ii) compliance with applicable state securities
or “blue sky” laws has been effected.  The Company will use reasonable efforts
to respond to any such notice from the Holder within five (5) business days.  In
the case of any proposed transfer under this Section 4, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, in connection therewith, to
qualify to do business in any state where it is not then qualified or to take
any action that would subject it to tax or to the general service of process in
any state where it is not then subject.  The restrictions on transfer contained
in this Section 4 shall be in addition to, and not by way of limitation of, any
other restrictions on transfer contained in any other section of this Agreement.
 
5.            Fees and Expenses.  Each party hereto shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
6.            Waiver of Dividends.  The Holder hereby irrevocably waives any and
all claims, demands, suits, actions, causes of action and rights whatsoever at
law or in equity, now existing or arising relating to any accrued and unpaid
dividends in respect of the Preferred Stock pursuant to the Certificate of
Designations or any other agreement between the parties.  The Holder hereby
acknowledges and agrees that it shall not commence or prosecute in any way, or
cause to be commenced or prosecuted, any action in any court relating to such
accrued and unpaid dividends.
 
7.            Consent.  Pursuant to Section 5 of the Certificate of
Designations, as holder of 95% of the issued and outstanding shares of Series
B-1 Preferred Stock, the Holder hereby consents to the exchange of the Preferred
Stock for the Securities pursuant to this Agreement.
 
8.            Indemnification.
 
(a) The Company hereby agrees to indemnify and hold harmless the Holder and its
affiliates, officers, directors, shareholders, members, managers, employees,
agents and attorneys, and the successors to the foregoing (and their respective
affiliates, officers, directors, shareholders, members, managers, employees,
agents and attorneys) from and against any and all claims, allegations,
complaints, petitions, demands, suits, actions, proceedings, assessments,
adjustments, judgments, liabilities, damages, fines, and losses of every kind
and description, and all reasonable costs, fees, outlays, expenses, expenditures
and disbursements of every nature (including, without limitation, costs of
investigation, travel expenses, value of time expended by personnel and fees and
expenses of attorneys, accountants, consultants, expert witnesses and other
witnesses) incurred in respect of claims between the parties
hereto  (collectively “Claims”) incurred or suffered as a result of or arising
out of any breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement.
 
(b) The Holder hereby agrees to indemnify and hold harmless the Company and its
affiliates, officers, directors, shareholders, members, managers, employees,
agents and attorneys, and the successors to the foregoing (and their respective
affiliates, officers, directors, shareholders, members, managers, employees,
agents and attorneys) from and against any and all Claims incurred or suffered
as a result of or arising out of any breach of any representation, warranty,
covenant or agreement made by the Holder in this Agreement.

 
-5-

--------------------------------------------------------------------------------

 



9.            Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without giving effect conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  Each of the
parties consents to the exclusive jurisdiction of the federal courts whose
districts encompass any part of the County of New York located in the City of
New York in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens, to the bringing of any such proceeding
in such jurisdictions.  Each party waives its right to a trial by jury.  Each
party to this Agreement irrevocably consents to the service of process in any
such proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such party at its address set forth herein.  Nothing
herein shall affect the right of any party to serve process in any other manner
permitted by law.
 
10.            Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, express overnight
courier, registered first class mail, or telecopier (provided that any notice
sent by telecopier shall be confirmed by other means pursuant to this Section
10), initially to the address set forth below, and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section.
 
(a) if to the Company:
 
Glowpoint, Inc.
1776 Lincoln Ave.
Suite 1300
Denver, CO 80203
Attention: President
Tel.  No.: (303) 640-3810
Fax No.: (866) 703-2089


and


Glowpoint, Inc.
430 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: General Counsel
Tel.  No.: (908) 376-2172
Fax No.: (908) 464-2482


(b) if to the Holder:
 
GP Investment Holdings, LLC
c/o Main Street Capital Corporation
1300 Post Oak Boulevard
Suite 800
Houston, Texas 77056
Attention: Robert M. Shuford
Tel. No.: (713) 350-6000
Fax No.: (713) 350-6042


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.

 
-6-

--------------------------------------------------------------------------------

 
 
11.            Confidentiality.  The Holder acknowledges and agrees that the
existence of this Agreement and the information contained herein and in the
Exhibits hereto (collectively, “Confidential Information”) is of a confidential
nature and shall not, without the prior written consent of the Company, be
disclosed by the Holder to any person or entity, other than the Holder’s
personal financial and legal advisors for the sole purpose of evaluating an
investment in the Company, and that it shall not, without the prior written
consent of the Company, directly or indirectly, make any statements, public
announcements or release to trade publications or the press with respect to the
subject matter of this Agreement.   Notwithstanding the foregoing, the Holder
may use or disclose Confidential Information to the extent the Holder is
required by law to disclose such Confidential Information, provided, however,
that prior to any such required disclosure, Holder shall give the Company
reasonable advance notice of any such disclosure and shall cooperate with the
Company in protecting against any such disclosure and/or obtaining a protective
order narrowing the scope of such disclosure and/or use of the Confidential
Information.  The Holder further acknowledges and agrees that the information
contained herein and in the other documents relating to this transaction may be
regarded as material non-public information under United States federal
securities laws, and that United States federal securities laws prohibit any
person who has received material non-public information relating to the Company
from purchasing or selling securities of the Company, or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell securities of the
Company.  Accordingly, until such time as any such non-public information has
been adequately disseminated to the public, the Holder shall not purchase or
sell any securities of the Company, or communicate such information to any other
person.  The Company shall also file with the Securities and Exchange Commission
a Current Report on Form 8-K (the “Form 8-K”) describing the material terms of
the transactions contemplated hereby as soon as practicable following the
Closing Date, but in no event more than four (4) Trading Days following the
Closing Date, which Form 8-K shall be subject to prior review and comment by the
Holder.  For the purposes of this Agreement, “Trading Day” means any day during
which The New York Stock Exchange shall be open for business.  Notwithstanding
anything set forth in this Agreement, the parties hereto understand and
acknowledge that the Holder and one or more of its members and affiliates
(including, but not limited to, Main Street Capital Corporation) will have
certain regulatory requirements in order to maintain compliance with the rules
and regulations of the Securities and Exchange Commission and the Small Business
Administration (the “SBA”) and as such, the Company approves and consents to the
disclosure of this transaction for such purposes and nothing in this Agreement
shall prohibit the Holder or its members or affiliates from disclosing this
transaction to (i) the Securities Exchange Commission, (ii) the Holder’s
partners and investors, (iii) the SBA, (iv) SBA auditors or (v) the Holder’s
auditors, attorneys or accountants.
 
12.            Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by all of the parties hereto.
 
13.            Counterparts.  This Agreement may be executed by facsimile
signature and in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
 
[signature page follows]

 
-7-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

 
GLOWPOINT, INC.
 
 
By:  /s/ Peter Holst
Name: Peter Holst
Title: Chief Executive Officer
     
GP Investment Holdings, LLC
 
 
By:  /s/ Robert M. Shuford
Name: Robert M. Shuford
Title:   Chief Executive Officer